Affirmed and Opinion Filed June 15, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00978-CR

                  SANDRA KAY NORTHCUTT, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-80789-2019

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Smith

      Appellant Sandra Kay Northcutt pleaded guilty to possession of

methamphetamine in an amount of four grams or more but less than 200 grams, a

lesser included offense of manufacture and delivery of methamphetamine, the

offense for which she was charged.      Appellant also pleaded true to the first

enhancement paragraph, which alleged she had a prior conviction for possession of

a controlled substance. Pursuant to an open plea agreement, the case proceeded to

the trial court for punishment. The trial court sentenced appellant to confinement
for a term of six years. In one issue, appellant argues that her counsel was

ineffective. We affirm.

                          Ineffective Assistance of Counsel

      Appellant argues her counsel rendered ineffective assistance because counsel

failed to file suppression and pretrial pleadings; failed to subpoena witnesses and

medical records; and allowed judgments into evidence that were not legally

admissible due to smudged and incomplete fingerprints. The State responds that

appellant has failed to prove a single instance of deficient performance or prejudice.

On this record, we agree.

      To determine whether appellant’s counsel rendered ineffective assistance, so

as to violate her right to counsel under the Sixth Amendment, we apply the two-

pronged test announced in Strickland v. Washington, 466 U.S. 668 (1984).

Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999). The appellant must

show (1) that counsel’s performance was deficient and (2) that the deficient

performance prejudiced the defense. Strickland, 466 U.S. at 687. To show that

counsel’s performance was deficient, an appellant must show that counsel’s

representation fell below an objective standard of reasonableness. Id. at 688. An

appellant must overcome the strong presumption that counsel’s conduct fell within

the wide range of reasonable professional assistance and “might be considered sound

trial strategy.” Id. at 689. Defense counsel is not required to make futile challenges

to the evidence. See Ex parte Chandler, 182 S.W.3d 350, 356 (Tex. Crim. App.

                                         –2–
2005); Mooney v. State, 817 S.W.2d 693, 698 (Tex. Crim. App. 1991). Our review

of counsel’s performance is highly deferential. Strickland, 466 U.S. at 689.

      As for the prejudice prong, an appellant must show a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different. Id. at 694. A reasonable probability is a probability sufficient to

undermine confidence in the outcome. Id. Appellant’s failure to prove either

prong—deficient performance or prejudice—is detrimental to an ineffective-

assistance claim. Thompson, 9 S.W.3d at 813.

      An appellant has the burden to prove ineffective assistance of counsel by a

preponderance of the evidence. Id. An allegation of ineffectiveness must be firmly

founded in the record, and the record must affirmatively demonstrate the alleged

ineffectiveness. Id. The record on direct appeal is usually undeveloped as to

counsel’s reasons for his or her actions at trial and, thus, insufficient to evaluate

whether counsel’s performance was deficient unless the error is so outrageous that

no reasonably competent attorney would have engaged in it. Mata v. State, 226

S.W.3d 425, 428–30 (Tex. 2007). “[T]rial counsel should ordinarily be afforded an

opportunity to explain his actions before being denounced as ineffective.” Rylander

v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003).

      The appellate record here is silent as to defense counsel’s strategy in

representing appellant. Although appellant filed a motion for new trial, she did not

allege ineffective assistance of counsel or offer any evidence to support such claim.

                                         –3–
“[T]he presumption that trial counsel’s performance was reasonably based in sound

trial strategy, coupled with the absence of any supporting evidence in the record of

unreasonableness, compels a reviewing court to consider ways in which trial

counsel’s actions were within the bounds of professional norms.” Mata, 226 S.W.3d

at 431. Therefore, our review on direct appeal is limited to the undeveloped record

before us, and we will not find counsel’s performance deficient unless we conclude

counsel’s error was so outrageous that no reasonable competent attorney would have

engaged in it. Id. at 430.

      Here, the evidence showed that Deputy Matthew Umphenour of the Collin

County Sheriff’s Office, observed a male talking to the driver and passenger of a

vehicle parked at the Flying J Fuel station in Anna. The male kept looking back

during their conversation. After the vehicle left the gas station, Deputy Umphenour

observed the driver commit a traffic violation by crossing over the designated

stopping point—the white line—at a stop sign, with the vehicle’s two front tires; he

initiated a traffic stop. Appellant was the passenger in the vehicle.

      When Deputy Umphenour approached the vehicle, he could hear a lot of

movement inside, and he saw the driver digging through the glove box. The driver

told Deputy Umphenour that she was looking for her insurance card, and he told her

to stop. He explained why he pulled them over, asked for her driver’s license, and

told her she could look for the insurance card again. She stated she did not know

where her insurance card was and did not have a driver’s license but did have a Texas

                                         –4–
state ID. While the driver searched for her identification card, Deputy Umphenour

asked appellant for her driver’s license, which she also had to search for, and also

asked them whether they had any criminal history. He then ran their information,

which showed appellant had previously been arrested for possessing narcotics.

      Appellant and the driver consented to a search of the vehicle and their

belongings. Deputy Umphenour’s certified narcotics dog alerted to the passenger

door and scratched at a black bag in the backseat; inside the bag was “a glass pipe

with white, black residue in it.” When Deputy Umphenour told appellant and the

driver that a female officer was on the way to pat them down, appellant started acting

weird and saying she needed to use the restroom because “she was going to vomit

or sh*t her pants.” Deputy Umphenour believed appellant was attempting to

distance herself from the stop because she knew he found something in the vehicle.

After the female officer patted down appellant and felt a bulge in her crotch area,

appellant admitted that the methamphetamine in her pants was hers, as well as the

pipe found in the backseat. Police later found five baggies of methamphetamine on

appellant’s person when she was searched at the jail.

      Appellant argues that “[t]horough review of the arrest reports, dashcam videos

and police and police interaction with Appellant and her friend provided many

avenues for challenging the stop as an illegal search and seizure.” In what we

presume is an effort to challenge reasonable suspicion, she states, “The stop was

made because the vehicle being driven by Appellant’s friend allegedly stopped on

                                         –5–
the ‘white line.’” However, she provides no legal authority to challenge Deputy

Umphenour’s testimony that crossing the white line was a traffic violation. The

transportation code provides that the operator of a vehicle shall stop at an intersection

with a stop sign, but without a crosswalk, “at a clearly marked stop line.” TEX.

TRANSP. CODE ANN. § 544.010. The Thirteenth Court of Appeals has held that

crossing the line before stopping constitutes a traffic offense. Villarreal v. State,

565 S.W.3d 919, 927 (Tex. App.—Corpus Christi–Edinburg 2018, pet. ref’d).

Furthermore, in Williams v. State, this Court concluded that we did not need to

determine whether section 544.010(c) of the transportation code required an operator

to stop before the line because, even if it did not, any mistake of law by the officer

was reasonable. No. 05-18-00727-CR, 2019 WL 1872925, at *2 (Tex. App.—Dallas

April 26, 2019, no pet.) (mem. op., not designated for publication).

      Appellant additionally contends: “The fact that law enforcement began asking

Appellant about prior convictions without the presence of counsel should have also

been challenged.” However, ordinary traffic stops do not render a person “in

custody” for purposes of Miranda. Berkemer v. McCarty, 468 U.S. 420, 435–40

(1984). Appellant has not proven that a motion to suppress would have been granted

and, thus, she has not met her burden to show she received ineffective assistance of

counsel due to counsel’s failure to file a motion to suppress. See Jackson v. State,

973 S.W.2d 954, 957 (Tex. Crim. App. 1998) (“the appellant was still obliged to

prove that a motion to suppress would have been granted in order to satisfy

                                          –6–
Strickland”). Appellant has not detailed any other pretrial pleadings that counsel

should have filed.

      An objection to the admission of the certified judgments of conviction on the

basis that the fingerprints were smeared would also have been futile. See Alvarez v.

State, No. 08-11-00063-CR, 2013 WL 2285862, at *15 n.8 (Tex. App.—El Paso

May 22, 2013, pet. ref’d) (not designated for publication) (noting an appellant may

not challenge the validity of a prior judgment via a collateral attack and that even a

judgment that does not contain a thumbprint is not void) (internal citations omitted).

Furthermore, the State did not attempt to link appellant to the judgments through her

fingerprints.   Appellant admitted to each of the prior convictions on cross

examination, and some of the accompanying documents contained other identifying

information linking the judgments to appellant, such as her date of birth or

identification number. See Flowers v. State, 220 S.W.3d 919, 921–23 (Tex. Crim.

App. 2007) (explaining that no specific document or mode of proof is required to

prove that a prior conviction exists and that the defendant is linked to the prior

conviction).

      Appellant has also failed to show who she would have subpoenaed to testify

for her at the punishment phase or the content of their testimony. We also do not

have before us the content of the medical records that appellant claims defense

counsel should have subpoenaed. Thus, on this record, appellant has failed to show

that counsel was ineffective by failing to subpoena witnesses and records. See Perez

                                         –7–
v. State, 310 S.W.3d 890, 894 (Tex. Crim. App. 2010) (explaining appellant must

show that the witness was available and that appellant would benefit from his

testimony).

       Appellant also appears to argue that defense counsel was ineffective because

her closing arguments were too brief and began with “Judge, I do think that it is

available for you to put her, as crazy as it sounds, on deferred for this.” (emphasis

in appellant’s brief). She argues the trial court did not hear both sides of the story

as a result. But defense counsel’s entire closing, although short, was a plea to allow

appellant to be given a second chance. Immediately before closing arguments,

appellant testified that for the first time in her life she went to rehab (after her arrest)

and that she was now clean. Before sentencing appellant, the trial court commented

that it was “very happy to hear that [appellant] went through rehab,” that people were

not giving up on her, but that “it’s also a matter of law and history.” “When, as here,

a closing argument has a basis in fact, law, and appeal to public policy, courts should,

at least, permit the advocate to explain her rationale before condemning her.” Bone

v. State, 77 S.W.3d 828, 836 (Tex. Crim. App. 2002). Here, counsel has not been

afforded the chance to explain her rationale, and we cannot conclude that counsel’s

plea for appellant to be given a second chance was an error so outrageous that no

competent attorney would have argued it. See Mata, 226 S.W.3d at 430.




                                           –8–
      On this record, appellant has failed to meet her burden to show by a

preponderance of the evidence that she received ineffective assistance of counsel.

We overrule her sole issue on appeal.

                                    Conclusion

      The judgment of the trial court is affirmed.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE
200978f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                        –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SANDRA KAY NORTHCUTT,                         On Appeal from the 219th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 219-80789-
No. 05-20-00978-CR          V.                2019.
                                              Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                  Justices Schenck and Osborne
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 15th day of June 2022.




                                       –10–